Citation Nr: 1717054	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for hypertension.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.
These matters come before the Board of Veterans Appeals (Board), from an August 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

These matters were previously before the Board in May 2015.  The case has been returned for appellate consideration.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran required medication for control of his hypertension, diastolic pressure readings were predominantly less than 100, and systolic pressure readings were predominantly less than 160; he requires continuous medication for control.

2.  Throughout the appeal period the Veteran required insulin and a restricted diet to manage his diabetes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.119, Diagnostic Code 7913.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See April 2010 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records, military personnel records, and medical treatment records.  The Veteran also submitted statements in support of his appeal.  VA examinations were conducted in May 2010 and September 2015.  The VA examiners rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Factual Background and Analysis

Increased Rating 

Ratings for service connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as 'staging the ratings.'  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 




A. Increase Rating for Hypertension 

The Veteran seeks a disability rating in excess of 10 percent for his service connected hypertension.

By way of background, the RO granted service connection for hypertension in a November 1998 rating decision and assigned a 10 percent rating.  In a August 2010 rating decision, the RO declined to increase the Veteran's rating for his hypertension. 

The RO has evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.101, Diagnostic Code 7101.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Following his request for increase, the Veteran was afforded a VA hypertension examination in May 2010, during which he reported currently taking blood pressure medications for treatment.  At the time of the examination, the Veteran's blood pressure readings were 164/103, 178/109, and 164/104.

The Veteran was afforded a VA hypertension examination in September 2015, during which he reported currently taking blood pressure medications for treatment.  He reported that he was in good control of his blood pressure.  He denied any shortness of breath and chest pain.  At the time of the examination, the Veteran's blood pressure readings were 150/80, 150/80, and 150/80. 

A review of VA outpatient treatment records shows diastolic pressure readings that were predominantly less than 100, and systolic pressure readings that were predominantly less than 160.  (July 2015 - 147/80, January 2015 - 127/71, December 2014 - 152/90, July 2014 - 132/86)  A July 2014 primary note, indicated that the Veteran did not monitor his hypertension.  Throughout the appeal period treating clinicians have noted that the Veteran's hypertension is usually well-controlled and he requires medication for control. 

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's hypertension does not warrant an evaluation greater than the currently assigned 10 percent rating.  See 38 C.F.R. § 4.7.  In this case, a higher rating under Diagnostic Code 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  The Board notes that during the timeframe on appeal diastolic and systolic readings are not predominantly higher than 110 and 200, respectively. 

As discussed in more detail above, the symptoms and observed blood pressure readings during the entire appellate time period are substantially consistent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505. 

Moreover, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to cardiovascular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's hypertension for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (b), Gilbert, 1 Vet. App. at 53.



B.  Increase Rating for Diabetes

The Veteran's service connected diabetes mellitus disability is rated pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119.

Diabetes mellitus is rated as requiring insulin, restricted diet, and regulation of activities. In order to obtain an increased rating for the Veteran must use insulin, have a restricted diet and a regulation of activities.  A 20 percent evaluation is assigned for a disability requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for a disability requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for a disability requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or compilations that would be compensable if separately evaluated. 

The Board concedes that the Veteran currently injects insulin at twice a day and that the Veteran is on a restricted diet.  Therefore, the issue is whether the Veteran is on a restricted diet and a regulation of activities.

For VA purposes to qualify for a higher evaluation on the basis of "regulation of activities" competent medical evidence must document that a physician has undertaken to control and regulate the activities of a patient in order to help control and stabilize blood sugar levels.  This is seen most often in diabetics who are either prone to hypoglycemia or to overshooting their usual range of blood sugar.  "Regulation of activities" does not refer to the need for or ordinary exercise nor does it refer to a reduced capacity for exercise due to fatigue, numbness of the hands or feet, or other limitations imposed by the natural progression of the diabetes disease process itself, or by any other co-existing disabilities which may preclude or limit activities.



Factual History

In May 2010 the Veteran underwent a VA examination for Diabetes Mellitus.  The examiner noted that the Veteran was using insulin once a day and was on a restricted diet.  The examiner also noted that the Veteran was not restricted in performing strenuous activities.

In February 2012 lipid clinic note, the physician described that the Veteran had been compliant with his diet and had "cut down sodium and cholesterol and been trying to read more labels...[and] eating more rice and fruit."  The Veteran also reported exercising using the elliptical and lifting weights.

In June 2014 note, the physician reported that the Veteran's diabetes was "not to goal."

In a July 2014, the physician noted that the Veteran's diabetes was "poorly controlled."  The Veteran had attended the glucometer class and was instructed on proper testing for blood sugar and educated on diabetes management and complications.

In August 2014 diabetic consult; the physician noted that the Veteran's diet needed improvement.

In October 2014 diabetology notes, the Veteran reviewed the use of insulin and reviewed the use of the glucometer with glucose goals. The physician noted that the Veteran's diabetes were "under improved control."

In November 2014 nutrition consult, the nutritionist reviewed how to create a heart healthy, consistent CHO meal plan including basic diabetes mellitus guidelines, food groups, how to read food label, types of fat and guidelines, sodium and guidelines, influence of beverages, CHO counting, exchange lists, sample menus, and importance of regular physical activity as able.

In a December primary care note, the physician reported that the Veteran's hypoglycemia was the result of the Veteran not eating regular meals and recommended continuing with the same plan.

In a January 2015 diabetology note, the Veteran experience hypoglycemic symptoms of being sweaty and shaky. The examiner again noted that the Veteran's hypoglycemia was the result of the Veteran not eating regular meals and recommended continuing with the same plan. In a follow up visit the physician noted that the Veteran's diabetes was "poorly controlled" and that the Veteran was experiencing morning and night hypoglycemic. 

In a February 2015 diabetes telephone note, the Veteran called to report that this glucose was too high.  In an addendum the Veteran reported that his glucose might be too low and that he was having trouble with his vision being "blurry." 

In a March 2015 note, the Veteran was encouraged to develop a pattern of checking glucose and taking his medications. 

In a May 2015 note the physician reported that the Veteran's diabetes were "not to goal."

In a July 2015 primary care note the physician documented that the Veteran's diabetes "was poorly controlled" but his hypoglycemia had improved because the Veteran had been compliant. 

In a September 2015 VA examination the examiner found that the Veteran injected insulin more than once a day.  The examiner noted that the Veteran was not required to regulate his activities as part of managing his diabetes.  The examiner reported that the Veteran visited his diabetic provider less than 2 times a month and experienced episodes of ketoacidosis less than 2 times a month.  The examiner also reported that the Veteran was not hospitalized for ketoacidosis in the past 12 months.  Lastly, the Veteran did not have progressive unintentional weight loss or loss of strength due to his diabetes. 

The evidence of record reflects that for the appeal period, the Veteran was managing his diabetes with insulin and a restricted diet but was not required to limit his physical activities.  Significantly, medical evidence is required to show that occupational and recreational activities have been clinically restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The evidence of record does not show that the Veteran was restricted from strenuous occupational activities and recreational activities.  In February 2012 the Veteran reported using the elliptical and lifting weights.  In the September 2015 VA examination reported that the Veteran was not required to regulate his activities.  There is no other evidence in the record to support a finding that the Veteran regulated his activities as part of his medical management of his diabetes.  Therefore, a higher rating of 40 percent is not warranted.  

Neither does the evidence support a finding that a higher rating of 60 percent is warranted based on the remaining criteria.  While the Veteran has experienced episodes of hypoglycemic reactions there is also improvement of the symptoms.  Additionally, the Veteran did not experience episodes requiring hospitalization or frequent visits to a diabetic care provider.  A rating of 100 percent is not warranted because the while the Veteran uses more than one daily injection of insulin, and a restricted diet, his activities are not regulated, nor did his hypoglycemic episodes require hospitalization at least 3 times per year, or a weekly visit to a diabetic provider.  Also the Veteran did not have unintentional weight loss or loss of strength (see Sept 2015 VA exam).  As such, for the appeal period the Veteran's diabetes mellitus most nearly approximated the criteria for a rating of 20 percent.



ORDER

Entitlement to rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


